Citation Nr: 0922731	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-39 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a chronic right ear 
infection, claimed as otitis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for mild anemia.

5.  Entitlement to service connection for chronic low back 
pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 6, 1980 to 
December 18, 1980, November 30, 1990 to April 21, 1991 and 
from November 18, 1991 to May 14, 1992.  He served in the 
Alabama Army National Guard from March 1980 to March 2002.  
There were periods of active duty for training, including 
from May 14 to 28, 1988, and from May 1 to May 15, 1993.  
Service is also claimed in 1995, 1999, and 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.  A 
hearing was held at the RO in May 2007.  The Board remanded 
the case for additional development in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

The Veteran claims in part that he sustained hearing loss, 
tinnitus, chronic right ear infection, and low back pain 
during a two week summer camp at Camp Shelby in 1995.  He 
also claims that right ear problems began in 1999 and that 
mild anemia began in 2001.

The Board remanded the case in May 2008 to have the AMC/RO 
request verification of the complete dates and types of the 
Veteran's service, whether it was active duty, active duty 
for training, or inactive duty training.  There was a request 
in August 2008 only for verification of service from November 
1990 to April 1991.  The response only verified service dates 
from August 1980 to December 1980, November 1990 to April 
1991, and November 1991 to May 1992.  Additional efforts are 
required to determine whether the Veteran had active duty, 
active duty for training, or inactive duty training in 1995, 
1999, and 2001.  As the case must be remanded for this 
reason, an additional request should be made for the 
Veteran's service treatment records.

On remand, the Veteran should also be afforded VA 
examinations in order to obtain an opinion as to his claims 
for service connection for a low back disorder, right ear 
infection, right ear hearing loss, and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center, and/or any other 
indicated agency, and request 
verification of the complete dates and 
types of the Veteran's service, whether 
it was active duty, active duty for 
training, or inactive duty training.  
All periods of active duty for training 
or inactive duty training should be 
separately noted.  The request should 
include claimed periods of duty in 
1995, 1999, and 2001 (including in 
November 2001), and an adequate 
response should be obtained.  

Also, request a complete copy of the 
Veteran's service treatment records, 
including all records from his service 
in the Alabama Army National Guard.

2.  Thereafter, schedule the veteran for 
VA orthopedic examination.  The claims 
folder should be provided to the examiner 
for review, and the examiner should 
indicate in his or her report that the 
claims folder has been reviewed.

The examiner should identify all 
disorders of the low back.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current low back disorder had its onset 
during active service or is related to 
any in-service disease or injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Schedule the Veteran for VA 
ear/audiological examination.  The claims 
folder should be provided to the examiner 
for review, and the examiner should 
indicate in his or her report that the 
claims folder has been reviewed.




Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for the right ear.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any tinnitus, right ear hearing 
loss, and/or right ear infection had its 
onset during active service or is related 
to any in-service disease or injury, 
including noise exposure.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




